Mr. Justice Waterman delivered the opinion of the court. The principal question in this case is, was the deceased killed while in the exercise of ordinary care. A railroad company has the right to determine the routes by which passengers shall go upon and leave its trains. Appellant, as plainly as is possible, forbade passengers getting off the south side of the train upon which the deceased rode. It provided a safe and suitable egress to the north. When Mr. Harrison clambered over a locked gate and got upon the track to the south of that upon which his train stood, he severed his relation as a passenger and became merely one whom no person could recklessly or willfully injure with impunity, but toward whom the exercise of the highest diligence had ceased to be an obligation. Not far from where he was struck by the east-bound train was a cross-walk leading from the north to the south platform; he was near or upon this cross-walk when he came into contact with the engine. The train upon which he had been carried to LaGrange was yet at the station discharging passengers. Had he departed therefrom to the north and walked east upon the platform to Fifth avenue, and there perceived no gate or warning of the coming of the east-bound train, he probably would have been in the exercise of ordinary care in proceeding on Fifth avenue over appellant’s tracks. Thus doing, he would have observed the regulations of the company whose passenger he was, and been in the exercise of his rights as a traveler upon a public highway. Instead of this he failed to avail himself of a plain invitation to go out to the north and disregarded a manifest command not to go to the south; and in so doing placed himself upon the right of way of appellant at a place not only where he had no right, but was by the company forbidden to go. It is true, he was not, as is urged, injured while climbing over the gate, nor necessarily in consequence of his so doing; yet it is probably the case that had he not so done he would have been yet leading an honorable and useful life. He was killed while proceeding along a route upon which he had not been invited, and where appellant had no reason to expect him to be. Under the evidence, it was for the jury to say whether he was struck while on the cross-walk leading from the north to the south platform. If he were there, was he then in the exercise of ordinary care; and was the railway company bound to proceed upon the hypothesis that he might then be there. The purpose for which this plank walk or sidewalk, not upon any street or highway, but running from the north to the south platform, was used, does not appear; nor what had been the custom as to passengers or others walking thereon. At the time in question, it was closed by the suburban train, extending apparently more than a hundred feet east and west of its north end. Gates could not have made this more obvious. The deceased walked very fast or ran southward with his head down, “in a kind of stooping position;” the whistle of the coming east-bound train had blown—he lived to the southwest; oblivious to the warning of a fellow passenger not to get off on the south side, he had done so, for he was hurrying home. Ho person can read this record without sorrow and none without being convinced that the deceased was killed because of his failure to exercise ordinary care. He lived at LaGrañge,. and must be presumed to have known that which was common knowledge to all dwellers " in that suburban town, that fast mail and express trains pass such stations, running at great speed. The failure to sufficiently light the station grounds, if such there were, did not tend to bring about this accident. The light of many lamps would not have disclosed the coming train so plainly as did its whistle. The court erred in not instructing the jury to find a verdict for the defendant. The jury should have found that the deceased was not’ in the exercise of ordinary care. The judgment of the Circuit Court will be reversed without remandment, and with a finding of facts.